 596314 NLRB No. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's finding that the Respondent unlawfullyrefused to reinstate five striking employees, we reject, as did the
judge, the Respondent's contention that it had no work for these five
strikers. The evidence indicates that the Respondent utilized several
individuals, some of whom were already on the Respondent's pay-
roll, to perform unit work during the strike as well as after the Re-
spondent received the Union's unconditional offer to return to work.
These include Bobby Dancy, who had previously been employed by
the Respondent but was not employed at the time the strike began
and who worked as a blower during the strike; Charles Clitus, who
was a glass mold foreman prior to the strike, but was brought in to
do unit work; a new Brazilian employee, who began working during
the strike as a gatherer and continued to work into January 1992;
and Armando St. Louis, a hot end spray equipment foreman prior
to the strike who was brought on to perform unit work.Regardless of whether these individuals were previously workingfor the Respondent in management or other nonunit positions, or
were newly hired, they were clearly replacements performing unit
work at a time when the Respondent was obligated to offer that unit
work to the unfair labor practice strikers seeking reinstatement.The judge found, and we agree, that striking employees were un-lawfully discharged on October 8, 1991. The Board has held that un-
lawfully discharged strikers, like unlawfully discharged employees,
need not request reinstatement in order to activate the employer's
backpay obligation. See Abilities & Goodwill, Inc., 241 NLRB 27(1979). Thus, the discharged strikers are entitled to reinstatement and
backpay from the date of the employer's unlawful action until the
date he or she is offered reinstatement. To the extent that the judge's
remedy and recommended Order do not explicitly indicate that back-
pay shall be calculated from October 8, 1991, we clarify them to so
provide.2Member Cohen agrees that the Respondent unlawfully dischargedits striking employees on October 8, 1991, in violation of Sec.
8(a)(3). Having so found, it is, in Member Cohen's view, unneces-
sary to determine whether the economic strike subsequently con-
verted to an unfair labor practice strike and whether the Respond-
ent's subsequent refusals to reinstate violated the Act.1All dates refer to 1991 unless otherwise specified.Super Glass Corp. and Glassware, Inc. andArmando Bocanegra. Cases 29±CA±16056 and29±CA±16167July 28, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn July 26, 1993, Administrative Law Judge D.Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel filed a brief in support of the deci-
sion, and the Respondent filed a response to the Gen-
eral Counsel's brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Super Glass Corp. and
Glassware, Inc., Brooklyn, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.Thomas M. Maher, Esq., for the General Counsel.Barnett Friedman, of Brooklyn, New York, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Brooklyn, New York, on September
21 and 22, 1992, and the record was closed on November
2, 1992. Upon charges filed on October 22 and December 4,
1991,1a consolidated complaint was issued on December 18,alleging that Super Glass Corp. violated Section 8(a)(1) and
(3) of the National Labor Relations Act, as amended (the
Act). The Company filed an answer denying the commission
of the alleged unfair labor practices. At the hearing I granted
General Counsel's motion to amend the complaint and cap-
tion to name Super Glass Corp. and Glassware, Inc. as a sin-
gle employer. Those companies are referred to here as Re-
spondent.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. A brief was filed by the General
Counsel and a letter of memorandum was filed by the Re-
spondent.On the entire record of the case, including my observationof the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDSINGLEEMPLOYERSTATUS
Super Glass Corp. and Glassware, Inc., both New Yorkcorporations with their principal offices and places of busi-
ness in Brooklyn, New York, have been engaged in the man-
ufacture of blown glass and related products. It has been ad-
mitted that Super Glass Corp. and Glassware, Inc. are a sin-
gle integrated business enterprise with common ownership,
officers, directors, and supervisors in a common business
purpose and common owners, officers, and directors of the
companies formulate common labor relations policy with re-
spect to the employees of the companies.The Respondent annually purchases and receives at itsBrooklyn facility goods valued in excess of $50,000 either
directly or indirectly from points located outside New York
State. The Respondent admits, and I so find, that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. In addition, it has been admit-
ted, and I find, that Local 6, Amalgamated Industrial and
Service Workers Union (the Union) is a labor organization
within the meaning of Section 2(5) of the Act. 597SUPER GLASS CORP.2The complaint alleges that 16 employees participated in thestrike, including Francisco Calderon. Respondent maintains that
Calderon had been ill prior to the commencement of the strike and
consequently did not participate in the strike. While Guija testified
that Calderon participated during the first day of the strike he also
testified that Calderon ``didn't take part in the strike.'' No one else
testified that Calderon participated in the strike. In view of Guija's
inconsistent testimony and Friedman's clear testimony that Calderon
did not strike, I credit Friedman's testimony and find that Calderon
did not participate in the strike.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Respondent and the Union have had a collective-bar-gaining relationship since 1988 and were parties to a contract
that was effective by its terms from September 28, 1988, to
September 28, 1991. The Union at all material times rep-
resented an appropriate unit of Repondent's production em-
ployees, including glass blowers and gatherers.Representatives of the Union, Respondent, and unit em-ployees met on several occasions during September to nego-
tiate a new contract. The parties were unable to reach a new
agreement and on September 30, Armando Ponce, a rep-
resentative of the Union, went to the Respondent's facility to
take a strike vote among the Respondent's employees. A ma-
jority of employees voted to go out on strike in support of
the Union's position in the negotiations.On October 1, 15 of Respondent's employees began astrike that lasted until October 16. These striking employees
picketed outside of Respondent's facility throughout the
strike. On October 2, Respondent's president, Barnett Fried-
man, sent a letter to each of the strikers2which stated, inpertinent part, ``unless employees return to work Tuesday,
October 8, 1991Ð7 A.M., those employees who refuse to
work ... will be terminated.'' In a subsequent sworn affi-

davit Friedman conceded that the purpose of the letter was
to inform employees that if they did not return on that date
they would be ``discharged from employment.'' Fausto
Carty, who appeared to me to be a credible witness, regarded
the letter as a threat and testified that he understood that if
he did not return on October 8 that he would be fired. On
October 8, Friedman appeared at the picket line and told the
strikers that he had hired replacements. Carty credibly testi-
fied that Friedman told him at the time ``if we would not
go into the factory and start working immediately we would
be fired.'' None of the strikers returned to work on October
8. Friedman testified that as of the close of business on Oc-
tober 8 he considered all of the striking employees fired.On October 16, the Union made an unconditional offer toreturn to work on behalf of all the striking employees. Re-
spondent accepted the offer to return to work made on behalf
of the strikers but failed to reinstate five employees including
Carty, Gabriel-Camargo, Millan-Cobo, Guija, and Bocanegra.
Respondent continued to employ replacement workers after
receiving the strikers' unconditional offer to return to work.B. Discussion and Conclusions1. ThreatsOn October 1, Respondent's employees began an eco-nomic strike in support of the Union's position taken in thecourse of the negotiations for a new contract. In response tothe strike Friedman sent a letter to all striking employees
dated October 2, stating that employees who refuse to return
to work by October 8 would be ``terminated.'' While Fried-
man contended at the hearing that he meant the letter to indi-
cate that employees would be ``permanently replaced,'' the
letter, in fact, states that employees would be terminated. In
addition, Friedman's subsequent sworn affidavit stated that
``the letter set a return date of October 8, 1991. If the em-
ployees failed to return on that date, they would be termi-
nated. By this I meant discharged from employment.'' As
late as the date of the hearing, Friedman testified that as ofclose of business on October 8 he considered all of the em-
ployees ``fired.'' Employees testified that they viewed the
letter as containing a threat of discharge. It is well-estab-
lished that threats of discharge made to economic strikers
violate Section 8(a)(1) of the Act. See Gloversville Emboss-ing Corp., 297 NLRB 182, 183 fn. 5 (1989); La FamosaFoods, 282 NLRB 316, 327 (1986). I find that Respondentthreatened the strikers with discharge, in violation of Section
8(a)(1) of the Act.2. Discharge of economic strikers and conversion of thestrike into an unfair labor practice strikeThe letter sent by Respondent set a return date of October8 for strikers to return to work. No strikers returned to work
on that day and Friedman testified that as of the close of
business on that day he considered that all of the strikers had
been fired. In addition, the strikers understood from the Oc-
tober 2 letters that they were discharged as of October 8. It
is well-settled that while an employer may permanently re-
place strikers, it may not terminate them because they engage
in protected activity. See Laidlaw Corp., 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397
U.S. 920 (1970). The Board has held that the unlawful dis-
charge of strikers is a violation of Section 8(a)(1) and (3)
and is ``a blow to the very heart of the collective-bargaining
process'' and ``leads inexorably to the prolongation of a dis-
pute.'' Vulcan-Hart Corp., 262 NLRB 167, 168 (1982), enf.granted in part and denied in part on other grounds 718 F.2d
269 (8th Cir. 1983).An economic strike may be converted by the actions of anemployer into an unfair labor practice strike where an em-
ployer commits unfair labor practices during a strike, or there
is a causal connection shown between unfair labor practices
and the prolonging of a strike. See Robbins Co., 233 NLRB549 (1977). In Gloversville Embossing Corp., supra, 297NLRB 182, the employer sent a letter dated September 4 to
striking employees, notifying them that if they failed to re-
turn to work by September 9, they would be ``terminated.''
The Board held there that the employer unlawfully dis-
charged the strikers and converted the strike into an unfair
labor practice strike effective September 9, because ``unlaw-
ful discharges by their nature have a reasonable tendency to
prolong a strike and therefore afford a sufficient basis for
finding a conversion to an unfair labor practice strike.'' Id.
I find, therefore, that by its actions, as of October 8, Re-
spondent converted the economic strike into an unfair labor
practice strike. 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621.
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''3. Employment of replacements and failure to reinstateall strikers after their unconditional offer toreturntowork
Once unfair labor strikers make an unconditional offer toreturn to work an employer will be found to have violated
Section 8(a)(1) and (3) of the Act if it fails to offer them
immediate reinstatement to their former positions or, if those
positions no longer exist, to substantially equivalent posi-
tions. Harowe Servo Controls, 250 NLRB 958, 1070 (1980).An employer must offer the strikers reinstatement even if
permanent strike replacements have to be discharged.There is no dispute that the Union made an unconditionaloffer to return to work on behalf of the strikers on October
16. At that time Respondent reinstated 10 of the strikers but
failed to reinstate employees Carty, Gabriel-Camargo,
Millan-Cobo, Guija, and Bocanegra. Friedman did not deny
that he failed to recall these five strikers but contends that
he had no work for them. However, there is evidence in the
record that Respondent had employed replacement workers
during the strike, and has continued to do so after the strike.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening to discharge economic strikers Respond-ent has engaged in an unfair labor practice within the mean-
ing of Section 8(a)(1) of the Act.4. By discharging and refusing to reinstate striking em-ployees Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(2), (6), and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Respondent, having failed to reinstate striking employeesCarty, Gabriel-Camargo, Millan-Cobo, Guija, and Bocanegra
upon their unconditional offer to return to work on October
16, 1991, I find it necessary to order Respondent to offer
them full and immediate reinstatement to their former posi-
tions or, if such positions no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
other rights and privileges, dismissing if necessary to effec-
tuate such reinstatement any person hired by Respondent
after October 8, 1991. In addition, Respondent shall make all
of the striking employees whole for any loss of earnings they
may have suffered as a result of the discrimination against
them. Backpay shall be computed in accordance with the for-
mula in F.W. Woolworth Co
., 90 NLRB 289 (1950), withinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).3On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Super Glass Corp. and Glassware, Inc.,Brooklyn, New York, their officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Threatening economic strikers with discharge.
(b) Discharging and refusing to reinstate employees be-cause they have engaged in a protected strike.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer striking employees Carty, Gabriel-Camargo,Millan-Cobo, Guija, and Bocanegra immediate and full rein-
statement to their former positions or, if such positions no
longer exist, to substantially equivalent positions, without
prejudice to their seniority or other rights and privileges, dis-
charging if necessary any replacements hired after October 8,
1991, and make them whole for any loss of earnings, with
interest, in the manner set forth in the remedy section of this
deacision.(b) Make whole striking employees Luisito Luis, PapiLuis, Quispe, Reynoso, Timoran, Corona, Loyza, Velez,
Brito, and Martin for any loss of earnings suffered as a result
of the discrimination against them, with interest, in the man-
ner set forth in the remedy section of this decision.(c) Remove from their files any references to the unlawfuldischarges of the striking employees and notify them in writ-
ing that this has been done and that the discharges will not
be used against them in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked ``Appendix.''5Copies of the no-tice, on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 599SUPER GLASS CORP.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
threaten economic strikers with discharge.WEWILLNOT
discharge and refuse to reinstate employeesbecause they have engaged in a protected strike.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer striking employees Carty, Gabriel-Camargo, Millan-Cobo, Guija and Bocanegra immediate and
full reinstatement to their former positions or, if such posi-
tions no longer exist, to substantially equivalent positions,
without prejudice to their seniority or other rights and privi-
leges, discharging if necessary any replacements hired after
October 8, 1991, and make them whole for any loss of earn-
ings, with interest.WEWILL
make whole striking employees Luisito Luis,Papi Luis, Quispe, Reynoso, Timoran, Corona, Loyza, Velez,
Brito, and Martin for any loss of earnings, with interest.WEWILL
remove from our files any references to the un-lawful discharges of the striking employees and notify them
in writing that this has been done and that the discharges will
not be used against them in any way.SUPERGLASSCORP. ANDGLASSWARE, INC.